Citation Nr: 0802566	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
October 2003, a statement of the case was issued in March 
2004, and a substantive appeal was received in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking  entitlement to service connection for 
PTSD and has cited multiple stressor events alleged to have 
occurred during his active duty service.  Two of these 
claimed stressor events involve descriptions of personal 
assault.  The record shows that the veteran has been 
diagnosed with PTSD by multiple psychologists, and his July 
2003 VA psychiatric examination also verified a PTSD 
diagnosis.  The RO has denied the veteran's claim for service 
connection due to a lack of verification of the occurrence of 
any of the claimed stressor events.

Preliminarily, the Board notes that the veteran's description 
of both alleged personal assault events involve court-martial 
proceedings against the men who are said to have assaulted 
the veteran.  In one of the described incidents, the veteran 
has described that charges were also brought against himself 
in court-martial proceedings.  The RO's attempts to obtain 
documentary corroboration of these proceedings through 
official channels have failed to obtain any corroborating 
evidence of such court-martial proceedings.  However, 
although some of the veteran's service personnel records were 
requested and are represented in the claims folder, it is not 
clear that the veteran's complete service personnel record, 
to include disciplinary records, have been obtained and 
associated with the claims folder.  In the Board's view, the 
veteran's own service personnel records could be highly 
pertinent to an attempt to corroborate some of the stressor 
events he has described.  Thus, the Board believes that a 
remand is necessary to ensure that the veteran's complete set 
of available personnel records are obtained and associated 
with the claims-folder on appeal.

Furthermore, there is an enhanced duty to assist the veteran 
with the development of his claim for service connection for 
PTSD as a result of a personal assault.  Specifically, the RO 
must consider all of the special provisions of VA 
Adjudication Procedure Manual M21- 1MR (M21-1MR), Part IV, 
regarding personal assault.  M21-1MR notes that personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples include rape, physical assault, 
domestic battering, robbery, mugging, stalking, and 
harassment.  M21-1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

In the case at hand, the veteran has not been provided with 
notice or a PTSD questionnaire specific to the information 
relevant in PTSD cases involving personal assault.  A general 
'PTSD Questionnaire' was sent to the veteran in May 2003.  
The questionnaire included a list of examples of possibly 
important information, including behavioral changes, which 
might reflect "PTSD Symptoms."  However, it is arguable 
that this PTSD questionnaire did not effectively notify the 
veteran of the critical information that such evidence of 
behavioral changes could help to verify the occurrence of the 
claimed assault for the purposes of this claim.  In view of 
the need to return the case for other development, the Board 
believes it reasonable to also direct that additional notice 
required by 38 C.F.R. § 3.304(f)(3) be furnished to the 
veteran to remedy any deficiency in the notice.

Finally, although the veteran has been afforded a VA 
psychiatric examination for the purpose of establishing a 
current diagnosis of PTSD, the Board believes that a 
competent psychiatric opinion must be sought as to whether 
the record contains evidence of action or behavior to 
corroborate the veteran's account of either of the described 
assault incidents.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request any of the veteran's service 
personnel records, including contacting 
the National Personnel Records Center to 
request copies of the veteran's complete 
service personnel records.  Documentation 
of the efforts to obtain the service 
personnel records should be associated 
with the claims folder to establish that 
the RO has determined that all available 
service personnel records have been 
obtained and associated with the claims-
folder.

2.  The RO should furnish the veteran 
appropriate notice as required by 38 
C.F.R. § 3.304(f)(3) in cases alleging 
PTSD due to personal assault.  Once the 
veteran has been given the appropriate 
opportunity to respond to this notice, the 
RO should provide the appropriate 
assistance in obtaining evidence 
corroborating significant behavioral 
changes from any sources which the veteran 
may identify.

3.  The RO should take any additional 
appropriate action to attempt to 
corroborate the veteran's claimed 
stressors; in particular, the RO should 
take any available appropriate steps to 
obtain documentation that Sergeant O. 
(identified by the veteran in multiple 
documents, including in the January 2006 
letter from his representative) was 
involved in Court Martial proceedings 
concerning an assault on the veteran.

4.  After completion of the above, the 
veteran should be scheduled for a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
review the record, to include service 
personnel records, and offer an opinion as 
to:

	a)   Is there evidence in the claims-
file of action or behavioral changes after 
the claimed incidents (stated to have 
occurred during the period from 1971 to 
1973) which indicate that it is at least 
as likely as not (a 50-percent or greater 
probability) that either of the claimed 
in-service assaults occurred?  The 
examiner should offer an opinion in 
accordance with the guidance set forth in 
38 C.F.R. § 3.304(f)(3).  As to the 
opinions offered by the examiner, the 
examiner should clearly indicate whether 
or not the opinions are based on history 
furnished by the veteran or on objective 
evidence in the claims file.

    b)  If the examiner concludes that 
either of the claimed assaults did take 
place, then the examiner should offer an 
opinion as to whether the veteran 
currently suffers from PTSD which is 
causally related to such an incident.

5.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if service 
connection is warranted in this case.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

